458 F.2d 506
UNITED STATES of America, Plaintiff-Appellee,v.Ernest Bentley CRAWFORD, Defendant-Appellant.
No. 71-2835.
United States Court of Appeals,Ninth Circuit.
May 15, 1972.

Michael D. Nasatir, of Nasatir, Sherman & Hirsch, Beverly Hills, Cal., for defendant-appellant.
William D. Keller, U. S. Atty., Eric A. Nobles, Andrew R. Willing, Asst. U. S. Attys., Los Angeles, Cal., for plaintiff-appellee.
Before MERRILL, ELY, and WRIGHT, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is vacated, and the cause is remanded for further proceedings not inconsistent with United States v. Bass, 404 U.S. 336, 92 S. Ct. 515, 30 L. Ed. 2d 488 (1971).


2
So ordered.